FILED
                            NOT FOR PUBLICATION                             FEB 14 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KENNETH C. McKNIGHT,                             No. 12-15693

               Plaintiff - Appellant,            D.C. No. 3:11-cv-00028-ECR-
                                                 VPC
  v.

JORGA POWERS; et al.,                            MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Edward C. Reed, Jr., District Judge, Presiding

                            Submitted February 11, 2013**

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Former Nevada state prisoner Kenneth C. McKnight appeals pro se from the

district court’s judgment dismissing his action alleging that defendants prevented

him from participating in various prison programs on the basis of his disabilities, in



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of the Americans with Disabilities Act (“ADA”). We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal for failure to exhaust

administrative remedies. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003).

We affirm.

      The district court properly dismissed McKnight’s first, third, fourth, and

seventh claims without prejudice because McKnight failed properly to exhaust his

administrative remedies before filing suit. See Woodford v. Ngo, 548 U.S. 81, 85,

93-95 (2006) (holding that “proper exhaustion” is mandatory and requires

adherence to administrative procedural rules); see also O’Guinn v. Lovelock Corr.

Ctr., 502 F.3d 1056, 1060-61 (9th Cir. 2007) (a prisoner must exhaust

administrative remedies for ADA claims).

      We do not consider McKnight’s other claims because McKnight has not

adequately raised them on appeal. See Wilcox v. Comm’r, 848 F.2d 1007, 1008 n.2

(9th Cir. 1988) (arguments not raised on appeal by pro se litigant deemed

abandoned); see also Am. Int’l Enters., Inc. v. FDIC, 3 F.3d 1263, 1266 n.5 (9th

Cir. 1993) (issues unsupported by argument are waived).

      To the extent that it requests relief, McKnight’s “notice of conflicting case

numbers,” filed on April 16, 2012, is denied.

      AFFIRMED.


                                          2